720 S.E.2d 8 (2011)
STATE
v.
Gregory Mark BROWN.
No. 555P11-1.
Supreme Court of North Carolina.
December 22, 2011.
Kimberly N. Callahan, Assistant District Attorney, for State of North Carolina.
Daniel M. Blau, for Brown, Gregory Mark.
Roxann Vaneekhoven, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 22nd of December 2011 by State of NC for Temporary Stay:

*9 "Motion Allowed by order of the Court in conference, this the 22nd of December 2011."